           Case 1:21-cv-00617-RP Document 9 Filed 08/25/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ALEXANDER LOGAN DOUGLAS                          §
OHIO #744-414                                    §
                                                 §
V.                                               §           A-21-CV-617-RP
                                                 §
DEPARTMENT OF TREASURY -                         §
INTERNAL REVENUE SERVICE                         §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

                                    I. Statement of the Case

       Before the Court is Plaintiff Alexander Logan Douglas’s complaint. Plaintiff is incarcerated

in the Mansfield Correctional Institution in Ohio. The Court granted Plaintiff leave to proceed in

forma pauperis.

       Plaintiff complains he has not received from the Internal Revenue Service (IRS) his three or

four Economic Impact Payments pursuant to the Coronavirus Aid, Relief, and Economic Security

Act (CARES Act), Pub. L. No. 116-136, 134 Stat. 281 (2020). Plaintiff indicates he filed the




                                                 1
            Case 1:21-cv-00617-RP Document 9 Filed 08/25/21 Page 2 of 5




requisite 1040 tax form. Although Plaintiff’s complaint is not a model of clarity, he appears to

request the Court to order the IRS to mail him his stimulus checks.

                                   II. Discussion and Analysis

       1.      Standard of Review

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). On

review, the Court must dismiss the complaint, or any portion of the complaint, if the complaint is

frivolous, malicious, or fails to state a claim upon which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable basis in fact when it

describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to state a claim upon

which relief may be granted when it fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for failure to state a claim, plaintiffs must

allege facts sufficient to “raise the right to relief above the speculative level.” Twombly, 550 U.S.

at 555. Mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient to state a claim upon which relief may be granted. Id.




                                                 2
             Case 1:21-cv-00617-RP Document 9 Filed 08/25/21 Page 3 of 5




        2.      Tax Refund Request

        The CARES Act established a tax credit to eligible individuals and is an advance refund of

the tax imposed under subtitle A of the tax code. Scholl v. Mnuchin, 489 F. Supp. 3d 1008, 1021

(2020). The CARES Act provided that “each individual who was an eligible individual for such

individual’s first taxable year beginning in 2019 shall be treated as having made a payment against

the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount

for such taxable year.” Id. (quoting 28 U.S.C. § 6428(f)(1)). Therefore, the Act provides “if an

eligible individual filed a tax return in 2018 or 2019 or filed one of the enumerated Social Security

forms, then the Act directs the IRS to treat those taxpayers as eligible for an advance refund of the

tax credit.” Scholl, 489 F. Supp. 3d at 1021.

        Pursuant to 28 U.S.C. § 1346(a), the United States consents to be sued in the district court

for refund of taxes. But, the United States consents to be sued for a tax refund only where the

taxpayer has followed the conditions set forth in 26 U.S.C. § 7422(a), which states: “No suit or

proceeding shall be maintained in any court for the recovery of any internal revenue tax alleged to

have been erroneously or illegally assessed or collected ... until a claim for refund or credit has been

duly filed with the Secretary, according to the provisions of law in that regard, and the regulations

of the Secretary established in pursuance thereof.”

        Before filing suit in federal court for credit or refund of overpaid taxes, a taxpayer must first

comply with the tax refund scheme established in the tax code by filing an administrative claim with

the IRS. United States v. Clintwood Elkhorn Mining. Co., 553 U.S. 1, 4 (2008); see 26 U.S.C.

§ 7422(a). To overcome sovereign immunity in a tax refund action, a taxpayer must file a refund




                                                   3
             Case 1:21-cv-00617-RP Document 9 Filed 08/25/21 Page 4 of 5




claim with the IRS within the time limits established by the Internal Revenue Code. Duffie v. United

States, 600 F.3d 362, 384 (5th Cir. 2010).

        While Plaintiff alleges he filed a tax return, he fails to allege he filed an administrative claim

as required by section 7422(a) of the Internal Revenue Code. Because Plaintiff has not exhausted

his administrative remedies, the Court lacks jurisdiction over Plaintiff’s request for a tax refund at

this time.

        3.      Constitutional Violations

        To the extent Plaintiff is suing the IRS for violations of his constitutional rights his claims

are barred by sovereign immunity. Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 71-72 (2001);

FDIC v. Meyer, 510 U.S. 471, 486 (1994) (finding no direct cause of action for damages against

federal agency because of sovereign immunity).

                                        III. Recommendation

        It is therefore recommended that Plaintiff’s complaint be DISMISSED WITHOUT

PREJUDICE for want of jurisdiction pursuant to 28 U.S.C. § 1915(e).

                                            IV. Objections

        Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest




                                                    4
           Case 1:21-cv-00617-RP Document 9 Filed 08/25/21 Page 5 of 5




injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on August 25, 2021.



                                          _____________________________________
                                          MARK LANE
                                          UNITED STATES MAGISTRATE JUDGE




                                               5
